OPINION OE THE 0OUET BY
JuDGKE B.OBERTSON :
Even though the intrinsic probabilities, deducible from the conflicting evidence, may, when carefully scrutinized, preponderate against the verdict, yet there is some strong testimon.} to sustain it.
Marble, for appellant.
Hewlett, for appellee.
In such a case, whatevei we might have done as jurors, we cannot consistently or safely set aside tbe second verdict for the appellee by a jury acquainted with tbe parties and tbe witnesses.
Wherefore tbe judgment is affirmed.